Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 04/19/2019.
Claims 1-10 are pending.



Claim Objections
Claims 7 and 8 are objected to because of the following:  “The storage device according to claim 1" should be replaced by “The storage device according to claim 6”.  Appropriate correction is required.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts (Pub. No. 2016/0276852 A1).

Regarding claim 1, Roberts discloses:
A storage device (see Fig. 1), comprising: 
at least one mobile storage box (see Fig. 1, 2A-2B, 3], storage bay 160); 
at least one mobile charger (see Fig. 7, power strip 117); and 
at least one connector provided on an outer surface of the mobile charger or the mobile storage box (see Fig. 2-3, 7-8, retaining tab 136, retaining hook 137, received slot 119a and 119b), wherein the connector is configured to implement a detachable connection between two mobile storage boxes, between two mobile chargers or between the mobile storage box and the mobile charger (see Fig. 1, 2-3, and 7-8).

Regarding claim 2, Roberts discloses:
wherein the mobile storage box has a flat structure, the connector is arranged on one side of the mobile storage box, and a side of the mobile storage box opposite to the connector has a horizontally arranged bearing surface, the mobile charger is located on the bearing surface (see Fig. 7, charger 117, see 2A, flat structure 131, bearing surface 134, 135...).

Regarding claim 3, Roberts discloses:
wherein the mobile charger has a flat structure, the connector is arranged on one side of the mobile charger, and a side of the mobile charger opposite to the connector has a horizontally arranged bearing surface, the mobile storage box is located on the bearing surface (see Fig. 7, charger 117, see 2A, flat structure 131, bearing surface 134, 135...).

Regarding claim 4, Roberts discloses:
wherein at least one of the mobile storage box and the mobile charger has an inclined support surface configured to support a mobile terminal (see Fig. 7 , inclined support surface 116).

Regarding claim 5, Roberts discloses:
wherein the mobile charger is a power bank, a wireless charger, or a combination thereof (see Fig. 7, outlet 118).

Regarding claim 6, Roberts discloses:
at least one additional-function member, wherein the connector is provided on an outer surface of the additional-function member, and the connector is further configured to implement 9a detachable connection between two additional-function members, between the additional-function member and the mobile storage box, or between the additional-function member and the mobile charger (see Fig. 2A-2B, Fig. 38, additional function members 811, connectors 137).

Regarding claim 7, Roberts discloses:
wherein the additional-function member has an inclined support surface configured to support a mobile terminal (see Fig. 2A-2B, 131, 134, 135, and 160, Fig. 38, additional function members 811, [wherein inclined surface is a design choice]).

Regarding claim 9, Roberts discloses:
wherein the connector is at least one selected from the group consisting of a magnetic member, a latching member, and a hook&loop (see Fig. 2A-2B, hooks 137).

Regarding claim 10, Roberts discloses: 
Claim 10 recited all the limitations similar to claims 1, 2, and 9, Please see the reject above in this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts (Pub. No. 2016/0276852 A1) further in view of Chen et al. (Pub. No. 2013/0175993 A1).

     Regarding claim 8, Roberts fails to disclose:
wherein the additional-function member is at least one selected from the group consisting of a mobile handwriting pad, a mobile timer, a mobile display, a mobile keyboard, a mobile calculator, and a mobile speaker.
Thus, Chen discloses:
wherein the additional-function member is at least one selected from the group consisting of a mobile handwriting pad, a mobile timer, a mobile display, a mobile keyboard, a mobile calculator, and a mobile speaker (see Fig. 1, display 24).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified a storage and management assembly for a plurality of portable electronic devices of Robers to include a display in order to give a visual signal and indicating the charging status (see Chen par [0031]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011.  The examiner can normally be reached on M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN NGO/           Primary Examiner, Art Unit 2851